DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhardt (US 4,773,198).
With regard to claim 1:  Reinhardt discloses a pocket former, comprising: 
an anchor section including two partial anchor sections (44 and 64) (figs. 2-4); 
a tendon section including two partial tendon sections (42 and 46), 
wherein the anchor section (44 and 46) is shaped to produce a pocket in poured concrete enabling affixing and anchor to and tensioning a reinforcing tendon in a preexisting concrete structure having the at least one tendon (12) cast therein (figs. 2-4).
 The partial anchor sections and partial tendon sections are capable of being assembled into a single structure around an uncut, stressed section of reinforcing tendon in a reinforced concrete structure.  Examiner notes that the reinforced concrete structure and tendon is not positively claimed.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Arguments
Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive. 
Applicant argues that the pocket former of Reinhart must have a free tendon end in order to it over the tendon.  Applicant submits that the disclosed pocket former must be installed to an unstressed part of the tendon because a free end necessarily results in that part of the tendon not being in tension, or, being unstressed. 
As noted in the rejection,  the partial anchor sections and partial tendon sections of Reinhardt are capable of being assembled into a single structure around an uncut, stressed section of reinforcing tendon in a reinforced concrete structure.  Examiner noted that the reinforced concrete structure and tendon is not positively claimed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The previous rejection of claims 3-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in view of the amendment filed 1/8/21.

Allowable Subject Matter
Claims 2-4 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633